Opinion issued September 21, 2006.


     













In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00842-CV




IN RE ALBERT O. AUSTIN, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
          Relator Albert Austin filed a petition for writ of mandamus
 complaining of
Judge Wise’s May 3, 2006 order in favor of Defendant Countrywide Home Loan,
Inc., in trial court cause number 2005-34260.
          Mandamus is an extraordinary remedy that will issue only to correct a clear
abuse of discretion or a violation of a duty imposed by law when there is no adequate
remedy by appeal.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding); Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985)
(orig. proceeding).  Relator has appealed this summary judgment to this Court, which
has been docketed as case no. 01-06-00547-CV.  Relator has failed to demonstrate
that appeal is not an adequate remedy.
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.